Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered December 10, 2003, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiff testified at her deposition that she fell as she descended a staircase in defendant’s building. Plaintiff could not state where she was on the staircase when she fell, how she fell, or what caused her to fall. Plaintiff did not notice any defects or problems with the steps themselves. Since she failed to establish any negligence on defendant’s part that might have proximately caused her injuries, defendant was entitled to summary judgment dismissing the complaint (see Segretti v Shorenstein Co., E., 256 AD2d 234, 235 [1998]). Concur—Tom, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.